 



Exhibit 10.31

 

DALECO RESOURCES CORPORATION

NON-QUALIFIED INDEPENDENT DIRECTOR STOCK OPTION PLAN

 

DALECO RESOURCES CORPORATION, a corporation organized under the laws of the
State of Nevada, hereby adopts this Non-Qualified Stock Option Plan (the "Plan"
as described below). The Plan provides for the grant of non-qualified stock
options to participants and will be submitted for the approval of the Company's
stockholders at the first annual meeting of shareholders after the date of the
Plan's initial adoption by the Board and the Plan will become effective subject
to obtaining such approval.

 

1.  DEFINITIONS

 

Whenever the following terms are used in this Plan, they shall have the meanings
specified below unless the context clearly indicates to the contrary.

 

1.1 "Affiliate" shall mean any corporation in which the Company owns, directly
or indirectly, twenty-five percent or more of the voting stock.

 

1.2 “Award” shall mean the granting of an Option by the Committee.

 

1.3 "Board" shall mean the Board of Directors of the Company.

 

1.4 "Code" shall mean the Internal Revenue Code, in effect from time to time.
Reference to a specific section of the Code shall include such section, any
valid regulation promulgated thereunder and any comparable provision of any
future legislation amending, supplementing or superseding such section.

 

1.5 "Committee" shall mean the committee which has been appointed to administer
the Plan under the provisions of Section 2 of the Plan; if no committee has been
formed, it shall mean the Board.

 

1.6 "Company" shall mean Daleco Resources Corporation, a Nevada corporation.

 

1.7 "Fair Market Value" shall be the mean of the average of the closing bid and
asked prices of the Company's common stock as quoted by the National Association
of Securities Dealers Automated Quotation System ("NASDAQ") for the five trading
days immediately preceding the date of the Award.

 

1.8 "Option" shall mean an option granted under the provisions of Section 4 of
the Plan to purchase common stock, par value $.01 per share, of the Company.

 

1.9 "Optionee" shall mean a Participant to whom an Option is granted.

 

A-1

 

 

1.10 "Participant" shall mean an "independent outside director" to whom an
Option is awarded.

 

1.11 "Plan" shall mean this Non-Qualified Stock Option Plan.

 

1.12 "Secretary" shall mean the Secretary or Assistant Secretary of the Company.

 

1.13 "Subsidiary" shall mean any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

 

1.14 "Total Disability" shall mean a permanent and total disability so
determined in accordance with Section 72(m)(7) of the Code.

 

2.  ADMINISTRATION

 

2.1 APPOINTMENT OF COMMITTEE

 

The Committee shall consist of at least three (3) Directors, appointed by and
holding office at the pleasure of the Board and who are not eligible to receive
the grant of an Award.

 

2.2 DUTY AND POWER OF COMMITTEE

 

It shall be the duty of the Committee to conduct the general administration of
the Plan in accordance with its provisions. The Committee shall have the power
to interpret the Plan and to adopt rules for the administration, interpretation
and application of the Plan as are consistent therewith and to interpret, amend
or revoke any such rules. The Committee shall have the discretion to determine
who will receive an Award and determine the number of shares subject to any
Award consistent with the provisions of this Plan, but not otherwise. Moreover,
the Committee shall not have the authority to take any action or make any
determination that would materially increase the benefits accruing to Optionees
under the Plan. The Secretary shall be authorized to implement the Plan in
accordance with its terms and to take such actions of a ministerial nature as
shall be necessary to effectuate the intent and purposes thereof.

 

2.3 COMMITTEE ACTIONS

 

The Committee may act either by vote of a majority of its members at a meeting
or by a memorandum or other written instrument signed by all members of the
Committee.

 

A-2

 

 

 

2.4 COMPENSATION; PROFESSIONAL ASSISTANCE; GOOD FAITH ACTIONS

 

Members of the Committee shall not receive any compensation for their services
as members, but all expenses and liabilities they incur in connection with the
administration of the Plan shall be borne by the Company. The Committee may,
with the approval of the Board, employ attorneys, consultants, accountants, or
other persons. The Committee, the Company, and its officers and directors shall
be entitled to rely upon the advice, opinions or valuations of any such persons.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon all Optionees, the
Company and all other interested persons. No member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to the Plan and all members of the Committee shall be fully
protected and indemnified by the Company in respect to any such action,
determination or interpretation.

 

3.  SHARES SUBJECT TO PLAN

 

3.1 LIMITATIONS

 

The shares of stock issuable pursuant to options shall be shares of the
Company's $.01 par value common stock ("Shares"). The total number of such
Shares which may be subjected to Options granted under the Plan shall not exceed
1,600,000 in the aggregate. The Shares deliverable upon the exercise of an
Option may be made available from authorized but unissued Shares or Shares
reacquired by the Company, including Shares purchased in the open market or in
private transactions.

 

3.2 EFFECT OF UNEXERCISED OR CANCELED OPTIONS

 

If an Option expires or is canceled for any reason without having been fully
exercised or vested, the number of Shares subject to such Option which were not
purchased or did not vest prior to such expiration or cancellation will be
available under the plan for subsequent Awards.

 

3.3 CHANGES IN COMPANY'S SHARES

 

In the event that the outstanding Shares hereafter increased or decreased or
changed into or exchanged for a different number or kind of capital stock or
other securities of the Company, or of another corporation, by reason of
reorganization, merger, consolidation, recapitalization, reclassification, stock
split, stock dividend (either in Shares or of another class of the Company's
stock), and/or spin-off or combination of Shares, appropriate adjustments shall
be made by the Committee in the aggregate number and kind of Shares which may be
issued on exercise of Options.

 

A-3

 

 

3.4 CORPORATE TRANSACTIONS

 

New Options may be substituted for the Options granted under this Plan, or the
Company's obligations as to Options outstanding under this Plan may be assumed
by an employer corporation other than the Company, or by a parent or subsidiary
of such employer corporation, in connection with any merger, consolidation,
acquisition, separation, reorganization, liquidation or like occurrence in which
the Company is involved. Notwithstanding the foregoing, if such employer
corporation, or parent or subsidiary of such employer corporation, does not
substitute new and substantially equivalent options for the Options granted
hereunder, or assume the Options granted hereunder, the options granted
hereunder shall terminate (A) upon dissolution or liquidation of the Company, or
similar occurrence, or (B) upon any merger, consolidation, acquisition,
separation, or similar occurrence, where the Company will not be a surviving
corporation; provided, however, that each Optionee shall be mailed notice at
least sixty (60) days prior to such dissolution, liquidation, merger,
consolidation, acquisition, separation, or similar occurrence, and shall have at
least thirty (30) days after the mailing of such notice to exercise his or her
Option in whole or in part, without regard to whether the Option is then
immediately exercisable.

 

4.  STOCK OPTIONS

 

4.1 GRANTING OF OPTIONS

 

4.1.1.  ELIGIBILITY

 

Each outside Director independently elected by the shareholders of the Company
and not a Director who is either: (x) an officer or employee of the Company or
an affiliate of the Company, or (y) a Director nominated and/or appointed
pursuant to a contract between the Company and a third party, shall be eligible
for an Award. An eligible Director shall not be entitled to more than one Award
under this Plan.

 

4.1.2.  GRANTING OF OPTIONS

 

Options may be granted to Participants at the discretion of the Board of
Directors. The Options shall be granted for a period of five (5) years from the
date of grant, and shall be in an amount not greater than 200,000 per Award.

 

4.2 TERMS OF OPTIONS

 

4.2.1. OPTION AGREEMENT

 

Each Option shall be evidenced by a written stock option agreement which shall
be executed by the Optionee and the Company and which shall contain such terms
and conditions as the Committee determines are required by the Plan.

 

A-4

 

 

 

4.2.2.  OPTION PRICE

 

The price of the shares subject to each Option shall be the Fair Market Value of
the Shares as of the date of the Award.

 

4.2.3.  DATE OF GRANT, GRANTING OF AN AWARD

 

The date on which an Award shall be granted shall be the date of the letter
notifying the Optionee of the Award.

 

4.2.4.  VESTING OF AN AWARD

 

An Option granted under this plan shall vest as follows:

 

4.2.4.1.          After the first full year of service as a Director of the
Company, the Optionee shall be vested in one-half of the Options granted.

 

4.2.4.2.           After the second consecutive year of service as a Director of
the Company, the Optionee shall be vested in one-half of the remaining Options
granted.

 

4.2.4.3.           After the third consecutive year of service as Director of
the Company, the Optionee shall be vested in the remainder of the Options
granted.

 

4.2.4.4.           Fully upon the occurrence of an event set forth in Paragraph
3.4 above.

 

4.2.5.  EXPIRATION OF OPTIONS

 

4.2.5.1.           Except as otherwise provided in Section 4.2 above, each Award
shall terminate on the expiration of five (5) years from the date the Award was
granted if not exercised prior to that date.

 

4.2.5.2.           Each Option which has become exercisable may be exercised
until the first to occur of the following events:

 

4.2.5.2.1.  The expiration of the options in accordance with their terms; or

 

4.2.5.2.2.  Three months after the termination of the Optionee's affiliation
with the Company, or any subsidiary of the Company without cause; or

 

4.2.5.2.3.  Upon his discharge for cause; or

 

4.2.5.2.4.  The expiration of six (6) months from the date Optionee's death.

 

A-5

 

 

 

4.2.6.  ADJUSTMENT IN OUTSTANDING OPTIONS

 

In the event that the outstanding Shares of the stock subject to Options are
increased or decreased or changed into or exchanged for a different number or
kind of capital stock of the Company, or other securities of the Company, or of
another corporation, by reason of reorganization, merger, consolidation,
recapitalization, reclassification, stock split-up, stock dividend (either in
Shares or of another class of the Company's stock), or spin-off or combination
of shares, the Committee shall make an appropriate and equitable adjustment in
the number and kind of Shares as to which all outstanding Options, or portions
thereof then unexercised, shall be exercisable, to the end that after such event
the Optionee's proportionate interest shall be maintained as before the
occurrence of such event. Such adjustment in an outstanding Option shall be made
without change in the total price applicable to the Option or the unexercised
portion of the Option (except for any change in the aggregate price resulting
from rounding-off of share quantities or prices) and with any necessary
corresponding adjustment in Option price per share. Any such adjustment made by
the Committee shall be final and binding upon all Optionees, the Company and all
other interested persons.

 

4.3 EXERCISE OF OPTIONS

 

4.3.1.  PERSON ELIGIBLE TO EXERCISE

 

Only the Optionee may exercise an Option granted to him or her or any portion
thereof except as provided in Paragraph 5.1.

 

4.3.2.  FRACTIONAL SHARES

 

The Company shall not be required to issue fractional shares on exercise of an
option.

 

4.3.3.  MANNER OF EXERCISE

 

An exercisable Option, or any exercisable portion thereof, may be exercised
solely by delivery to the Secretary or his or her office of all of the
following:

 

4.3.3.1.           Notice in writing signed by the Optionee stating that such
Option or portion is exercised, such notice complying with all applicable rules
established by the Committee;

 

4.3.3.2.           Full cash payment for the Shares with respect to which such
Option or portion is thereby exercised and which are to be delivered to him or
her pursuant to such exercise; and

 

A-6

 

 

4.3.3.3.           Such representations and documents as the Committee, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations. The Committee may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer orders to transfer agents and
registrars.

 

4.3.4. CONDITIONS TO ISSUANCE OF STOCK CERTIFICATES

 

The Company shall not be required to issue or deliver any certificate or
certificates for Shares purchased upon the exercise of any Option or portion
thereof prior to fulfillment of all of the following conditions:

 

4.3.4.1.           The admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed;

 

4.3.4.2.           The completion of any registration or other qualification of
such Shares under any state or federal law or under the rulings or regulations
of the Securities and Exchange Commission or any other governmental regulatory
body, which the Company shall, in its absolute discretion, deem necessary or
advisable;

 

4.3.4.3.           The obtaining of any approval or other clearance from any
state or federal governmental agency which the Company shall, in its absolute
discretion, determine to be necessary or advisable;

 

4.3.4.4.           The provision for any income tax withholding which the
Company shall, in its absolute discretion, determine to be necessary or
advisable; and

 

4.3.4.5.           The lapse of such reasonable period of time following the
exercise of an Option as the Company may determine, in its absolute discretion,
from time to time to be necessary or advisable for reasons of administrative
convenience.

 

4.3.5.  RIGHTS OF STOCKHOLDERS

 

An Optionee shall not be, nor have any of the rights of, a stockholder of the
Company in respect to any Shares which may be purchased upon the exercise of any
option or portion thereof unless and until certificates representing such shares
have been issued by the Company to such Optionee.

 

A-7

 

 

5.  MISCELLANEOUS PROVISIONS

 

5.1 OPTIONS NOT TRANSFERABLE

 

No Option or interest or right therein or part thereof shall be liable for the
debts, contracts or engagements of the Optionee or his or her successors in
interest or shall be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition is voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment, or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof shall be null and
void and of no effect; provided, however, that nothing in this Section 5.1 shall
prevent transfers by will or by the applicable laws of descent and distribution.

 

5.2 AMENDMENT, SUSPENSION, OR TERMINATION OF THE PLAN

 

The Plan may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Board. However, without
approval of the Company's stockholders given within 12 months before or after
the action by the Board, no action of the Board may, modify the requirements as
to eligibility for participation in this Plan, increase the limits imposed in
Section 3.1 on the maximum number of shares which may be the subject of Options
granted under the Plan, amend Section 4 generally or (B) to permit the exercise
of an option after expiration of 5 years from the date the Option was granted or
otherwise materially increase the benefits accruing to participants under the
Plan. Neither the amendment, suspension, nor termination of the Plan shall,
without the consent of the Optionee, alter or impair any rights or obligations
under any Option theretofore granted. No Option may be granted during any period
of suspension or after termination of the Plan.

 

5.3 LIMITATION OF RIGHTS

 

Neither the Plan, the granting of an Award nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, between a Participant and the Company, other than as set
forth in the Plan.

 

5.4 EFFECTIVE DATE, SHAREHOLDERS APPROVAL AND DURATION

 

The Plan shall become effective as of its adoption by the Board upon approval of
the Shareholders. No Option may be exercised until this Plan is approved by a
vote of the holders of a majority of the outstanding shares of the Company's
common stock at the first annual meeting of Shareholders next following the
effective date. If the Shareholders do not approve the Plan, the Plan shall not
be effective and any and all actions taken prior to such disapproval shall be
null and void or shall, if necessary, be deemed to have been fully rescinded.
The period during which options may be granted shall terminate on the day
following the annual meeting of shareholders in the year 2016 (unless the Plan
is extended or terminated at an earlier date by the shareholders), but such
termination shall not affect the terms of any then outstanding options.

 

5.5 TITLES

 

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of the Plan,

 

A-8

 

 

TO RECORD the adoption of this Plan, the Board has caused this instrument to be
executed on this 20th day of June 2013.

 

  DALECO RESOURCES CORPORATION         By: /s/ MICHAEL D. PARRISH     Michael D.
Parrish, Director

 

A-9

 

 

STOCK OPTION AGREEMENT

DALECO RESOURCES CORPORATION

 

A STOCK OPTION for a total of __________ shares of Common Stock, par value of
$.01, of Daleco Resources Corporation, a Nevada corporation (herein the
"Company"), is hereby granted to _________________________________________
(herein the "Optionee"), subject in all respects to the terms and provisions of
the Non-Qualified Stock Option Plan of Daleco Resources Corporation (herein the
"Plan"), dated ____________________, which has been adopted by the Company and
which is incorporated herein by reference.

A.        The option price as determined by the Board of Directors of the
Company is $____ per share.

B.         This Option may not be exercised if the issuance of shares of Common
Stock of the Company upon such exercise would constitute a violation of any
applicable Federal or State securities or other law or valid regulation. The
Optionee, as a condition to his exercise of this Option, shall represent to the
Company that the shares of Common Stock of the Company that he acquires under
this Option are being acquired by him for investment and not with a present view
to distribution or resale, unless counsel for the Company is then of the opinion
that such a representation is not required under the Securities Act of 1933 or
any other applicable law, regulation, or rule of any governmental agency.

C.         This Option may not be transferred in any manner and may be exercised
during the lifetime of the Optionee only by the Optionee and not by any agent or
representative thereof.

 

DALECO RESOURCES CORPORATION

 

Date: _________________, 200__

By:_____________________________________

 

Title:___________________________________

 

The Optionee acknowledges receipt of a copy of the Plan, a copy of which is
annexed hereto, and represents that he is familiar with the terms and provisions
thereof. The Optionee hereby accepts this Option subject to all the terms and
provisions of the Plan. The Option hereby agrees to accept as binding,
conclusive, and final all decisions and interpretations of the Committee of the
Board of Directors upon any questions arising under the Plan.

 

Date: ____________________

By:________________________________

 

1

 

